                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

WALTER WILLIAM BLANCK,

        Plaintiff,
                                                    Case No. 21-cv-435-jdp
   v.

BUD HALL, ALBERT NESS, GENE
MAGNUSON, DANIEL S. CRAFT,
STEVEN BISKUPIC, MICHAEL BEST AND
ASSOCIATES LAW FIRM, SGT BEVERLY,
C/O VERDEGEN, and SGT. LAUFENBERG,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                            7/15/2021
        Peter Oppeneer, Clerk of Court                       Date
